Citation Nr: 0621074	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-39 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right knee injury.

2.  Entitlement to service connection for residuals of a 
right foot injury.

3.  Entitlement to service connection for residuals of a 
right shin injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the Board's docket, which 
was noted during the veteran's hearing before the Board in 
May 2006, was granted by the Board for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

During the May 2006 Board hearing, the veteran raised the 
issue of entitlement to service connection for residuals of a 
left leg injury.  This issue is referred to the RO for 
appropriate disposition.

The issue of a compensable evaluation for service-connected 
residuals of a right knee injury is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a right foot 
disorder related to service.

2.  The medical evidence of record does not show a right shin 
disorder related to service.



CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of a right shin injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for residuals of right foot and shin 
injuries, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to 
initial adjudication of the veteran's claims for entitlement 
to service connection, an April 2001 letter satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for residuals of right foot and shin injuries.  See Dingess 
/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nevertheless, 
in April 2006, VA sent a letter informing the veteran of 
potential effective dates and disability evaluations.  This 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the instant case, the veteran claims entitlement to 
service connection for residuals of inservice injuries to his 
right foot and shin.  The veteran served in World War II and 
was awarded a Purple Heart, a Philippine Liberation ribbon 
with one bronze star, an Asiatic Pacific Campaign Medal with 
13 bronze stars, and Good Conduct Ribbon. 

The veteran's service entrance and discharge examinations 
were negative for any complaints, findings, or treatment 
regarding the right foot or shin.  A May 1945 record noted 
that the veteran was injured due to a blast from an enemy 
bomb while onboard a naval ship.  Among the injuries listed 
were contusions of the right foot and abrasions about the 
shins.

In a lay statement received by VA in November 2000, the 
veteran stated that he injured his legs in service and 
reported pain.


An August 2002 VA joints examination was conducted.  The 
veteran reported that during service, his naval ship was 
attacked and he incurred a laceration of the left kneecap and 
injuries to the right knee because it was pinned beneath 
wreckage.  The veteran reported that he had no residuals of 
his contusion injuries.  Upon examination, there was a normal 
but slow gait and bilateral swollen knees, right more than 
left.  The examiner found no residuals of any inservice 
contusions.

In a lay statement received by VA in October 2003, the 
veteran's wife stated that the veteran injured his right leg 
during service.

In a February 2005 private medical record, the veteran 
reported that he injured his right foot and shin in service.  
He reported a history of continuous and daily pain and 
swelling in the right foot and ankle with pain radiating up 
the right calf to the knee.  Upon examination, there was a 
mild increase in the right calf size as compared to the left, 
1+ ankle edema, crepitus, and a significantly decreased range 
of motion of the ankle, with swelling.  The impression was 
likely osteoarthritis of the foot and ankle, probably 
posttraumatic in nature.  An x-ray report of the right foot 
indicated no fracture or dislocation.  There was a mild 
hammertoe deformity and a "tiny" calcaneal spur.  An x-ray 
report of the right ankle showed no fracture or dislocation 
and intact ankle mortise.  There was a "tiny" calcaneal 
spur.  An x-ray report of the right knee indicated no 
fracture or dislocation and no evidence of abnormal joint 
effusion.  There was moderate narrowing of the patellofemoral 
joint and mild narrowing of the medial joint space.  An April 
2005 addendum noted degenerative joint disease at the right 
foot metatarsal dorsal joint.  

At the May 2006 Board hearing, the veteran reported inservice 
right foot, shin, and ankle injuries due to his leg being 
trapped under wreckage from an enemy bomb.  The veteran 
reported continuous but intermittent swelling, pain, and 
numbness.  

The Board finds that the evidence of record does not support 
a finding that a foot disorder is related to service.  The 
medical evidence of record does not indicate that any foot 
disorders, to include a calcaneal spur, hammertoe 
deformities, and/or degenerative joint disease of the 
metatarsal dorsal joint are related to the veteran's 
inservice foot contusions.  There was no evidence of any 
residuals of the right foot contusions upon service discharge 
examination.  The VA examiner specifically found no residuals 
of any inservice contusions.  See Hickson, 12 Vet. App. at 
253 (holding that to establish service connection there must 
be medical evidence of a nexus between the claimed in-service 
injury and the current disability).  The first post-service 
medical evidence of right foot disorder was not until 2005.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology or accounted for the lengthy time period for 
which there is no clinical documentation of disorder).  
Accordingly, service connection for a right foot disorder is 
not warranted.

The Board also finds that the evidence of record does not 
support a finding of service connection for a shin disorder.  
First, the evidence of record does not demonstrate a current 
right shin disability.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Second, the evidence of record does not show 
a nexus between any shin disability and the abrasions of the 
shin incurred in active military service.  The VA examiner 
specifically found no residuals of any contusions.  See 
Hickson, 12 Vet. App. at 253.  Accordingly, service 
connection for a right shin disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no medical 
evidence that relates any current foot or shin disorder to 
the veteran's military service, the preponderance of the 
evidence is against the veteran's claims, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a right foot injury is 
denied.

Service connection for residuals of a right shin injury is 
denied.  


REMAND

By a July 1948 rating action, the RO granted service 
connection for residuals of a right knee injury, and assigned 
a noncompensable evaluation under Diagnostic Code 5262, 
effective December 9, 1945.  In January 2001, the veteran 
filed a claim for entitlement to an increased evaluation for 
residuals of a right knee injury.  In August 2003, the RO 
denied the claim for an increased evaluation and continued 
the noncompensable evaluation based on an August 2002 VA 
joints examination.

VA's duty to assist includes providing a new medical 
examination when a claimant asserts or provides evidence that 
his service-connected disability is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of his current condition.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 
Vet. App. 281 (1993); see also 38 C.F.R. § 3.327(a) (2005).  
At the May 2006 Board hearing, the veteran asserted that 
since his last examination in August 2002, manifestations of 
his right knee had increased in severity.  Accordingly, a new 
examination is required.

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for 
a VA examination to determine the current 
severity of his service-connected 
residuals of a right knee injury.  The VA 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies must be accomplished, 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected residuals of 
right knee injury.  If a disorder of the 
right knee is present that is not the 
result of the veteran's inservice injury, 
the examiner must so state, and report 
which symptoms are due to the 
service-connected injury and which are 
due to any nonservice-connected disorder 
of the right knee.  The examiner must 
provide an opinion on any resultant 
limitation of function of the right knee 
due to his service-connected right knee 
injury.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may submit additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


